          Case 5:19-cv-00619-JKP Document 15 Filed 09/13/19 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

ANITA YOUNG,                                          §
                                                      §
       Plaintiff,                                     §
                                                      §
v.                                                    §       5:19-CV-000619-DAE
                                                      §
UNITED STATES OF AMERICA,                             §
                                                      §
       Defendant.                                     §


                                     MOTION TO DISMISS

       Defendant United States of America files this Motion to Dismiss pursuant to 28 U.S.C.

§ 2675(a). Plaintiff Anita Young (“Plaintiff” or “Young”) did not file an administrative claim

with the United States Air Force prior to bringing this suit. The Court should dismiss this suit

without prejudice, so Plaintiff can exhaust her administrative remedies under the Federal Tort

Claims Act (“FTCA”).


 I.    Background

       Plaintiff alleges that Dr. Katie McSheffrey Gunther, an Air Force employee, disclosed

Plaintiff’s medical health diagnosis, personal health information, and in-patient treatment

location to Dr. Elizabeth A. Heron without Plaintiff’s consent. Plaintiff originally filed suit

against Dr. Gunther, but the United States has substituted as a party pursuant to the Westfall Act

(28 U.S.C. § 2679). See Dkt. 14. The United States filed a Certification that Dr. Gunther was

within the course and scope of her employment for all purposes relevant to the Complaint.




                                                 1
          Case 5:19-cv-00619-JKP Document 15 Filed 09/13/19 Page 2 of 5




 II.   Legal Standard

       Federal courts are courts of limited jurisdiction and lack the power to adjudicate claims

absent jurisdiction the Constitution or a statute confers. Gunn v. Minton, 568 U.S. 251, 256

(2013). “[T]here is a presumption against subject matter jurisdiction.” Coury v. Prot, 85 F.3d

244, 248 (5th Cir. 1996). The plaintiff bears the burden of demonstrating jurisdiction in Federal

court. Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 534, 537 (5th Cir.

2017) (“We must presume that a suit lies outside this limited jurisdiction, and the burden of

establishing federal jurisdiction rests on the party seeking the federal forum.”); Ramming v.

United States, 281 F.3d 158, 161 (5th Cir. 2001).

       If a court determines it lacks subject matter jurisdiction, it must dismiss the action. Fed.

R. Civ. P. 12(h)(3). Parties cannot waive the lack of jurisdiction. Id.; Fed. R. Civ. P. 12(h)(1).

“Under Rule 12(b)(1), a claim is ‘properly dismissed for lack of subject matter jurisdiction when

the court lacks statutory or constitutional power to adjudicate’ the claim.” In re FEMA Trailer

Formaldehyde Prods. Liab. Litig., 668 F.3d 281, 286 (5th Cir. 2012) (quoting Home Builders

Ass’n of Miss., Inc. v. City of Madison, Miss., 143 F.3d 1006, 1010 (5th Cir. 1998)). “[W]hether

the United States has waived sovereign immunity pursuant to the FTCA goes to the court’s

subject-matter jurisdiction and may therefore be resolved on a Rule 12(b)(1) motion to dismiss.”

Willoughby v. United States, 730 F.3d 476, 479 (5th Cir. 2013) (citations omitted).


III.   As a Prerequisite to Waiver of Sovereign Immunity, the FTCA Requires Submission
       of a Claim to the United States Air Force Prior to Suit

       The Federal government cannot be sued unless Congress has expressly waived sovereign

immunity for the cause of action on which the suit is premised. Freeman v. United States, 556

F.3d 326, 334–35 (5th Cir. 2009) (citing Block v. N. Dakota ex rel. Bd. of Univ. & Sch. Lands,




                                                 2
           Case 5:19-cv-00619-JKP Document 15 Filed 09/13/19 Page 3 of 5




461 U.S. 273, 287 (1983)); Jeanmarie v. United States, 242 F.3d 600, 602. “Plaintiffs bear the

burden of showing Congress’s unequivocal waiver of sovereign immunity.” Freeman, 556 F.3d

at 334 (internal marks omitted) (quoting St. Tammy Parish v. Fed. Emergency Mgmt. Agency,

No. 08-30070, 2009 U.S. App. LEXIS 1887, at *17–18 (5th Cir. Jan. 22, 2009)). “The Court

lacks subject matter jurisdiction to consider any claim against a federal agency or employee

unless sovereign immunity has been waived.” Bazemore v. Dep’t of Homeland Sec., No. EP-05-

CA-0233-FM, 2005 WL 3022015, 2005 U.S. Dist. LEXIS 15141, at *5 (W.D. Tex. July 26,

2005) (citing Ins. Corp. of Ireland, Ltd. v. Compagnie des Bauxites de Guinee, 456 U.S. 694, 701

(1982)).

       Because Plaintiff’s claims sound in tort, the FTCA governs them. See 28 U.S.C.

§§ 2671–2680. The FTCA is the exclusive waiver of sovereign immunity for actions sounding

in tort against the United States, its agencies, and officers acting within their official capacity.

28 U.S.C. § 2679; see also Smith v. United States, 507 U.S. 197 (1993) (citing 28 U.S.C.

§ 1346(b)); In re Supreme Beef Processors, Inc., 468 F.3d 248, 252 (5th Cir. 2006).

       The FTCA places conditions and limitations on that waiver of sovereign immunity. As a

prerequisite to waiving sovereign immunity, the FTCA requires submission of a claim to the

appropriate Federal agency:

       An action shall not be instituted upon a claim against the United States for money
       damages for injury or loss of property or personal injury or death caused by the
       negligent or wrongful act or omission of any employee of the Government while
       acting within the scope of his office or employment, unless the claimant shall
       have first presented the claim to the appropriate Federal agency and his claim
       shall have been finally denied by the agency in writing and sent by certified or
       registered mail.




                                                   3
          Case 5:19-cv-00619-JKP Document 15 Filed 09/13/19 Page 4 of 5




28 U.S.C. § 2675(a) (emphasis added). In this case, Plaintiff alleges a United States Air Force

employee committed wrongful acts against her. Dkt. 1 at 2–3. Thus, Plaintiff is required to

submit a claim to the Air Force prior to bringing this litigation.

       Plaintiff has not alleged that she submitted a claim to the Air Force prior to suit, and she

cannot. See Declaration of Col. Stacey J. Vetter (attached hereto as Exhibit 1). Col. Vetter

caused a search to be conducted of the Air Force claims database for claims from or on behalf of

Plaintiff. Id. at 1–2. That search did not locate any claims submitted to the Air Force. Id. at 2.

Therefore, Plaintiff has failed to meet the prerequisite for waiver of sovereign immunity under

the FTCA. The Court should dismiss Plaintiff’s claims without prejudice to allow her and the

Air Force to go through the claims process prior to litigation, as the FTCA requires.


IV.    Conclusion

       For the foregoing reasons, the Court should dismiss Plaintiff’s claims without prejudice.




                                                       Respectfully submitted,

                                                       JOHN F. BASH
                                                       UNITED STATES ATTORNEY

                                               By:     /s/ Matthew Mueller
                                                       MATTHEW MUELLER
                                                       Assistant United States Attorney
                                                       Texas Bar No. 24095592
                                                       601 N.W. Loop 410, Ste. 600
                                                       San Antonio, Texas 78216
                                                       Tel. (210) 384-7362
                                                       Fax. (210) 384-7312
                                                       matthew.mueller@usdoj.gov

                                                       ATTORNEY FOR DEFENDANT UNITED
                                                       STATES OF AMERICA



                                                  4
         Case 5:19-cv-00619-JKP Document 15 Filed 09/13/19 Page 5 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2019, I electronically filed the foregoing with the

Clerk of Court using the CM/ECF system, which will send notification of filing to the following:


       John Ogles
       Ogles Law Firm, P.A.
       200 S. Jeff Davis
       P.O. Box 891
       Jacksonville, AR 72078
       (501) 982-8339
       jogles@aol.com



                                                    /s/ Matthew Mueller
                                                    MATTHEW MUELLER
                                                    Assistant United States Attorney




                                               5
